Citation Nr: 0413311	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  03-02 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right eye 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from May 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Philadelphia Regional Office and Insurance Center (ROIC) of 
the Department of Veterans Affairs (VA), in which the ROIC 
reopened a claim of entitlement to service connection for an 
eye condition/disability and then denied the claim.  

Although the August 2001 rating decision denied service 
connection for any eye condition/disability, the veteran's 
claim received in February 2001 was for a right eye disorder, 
and his statements pertained to his right eye.  After de novo 
review by a Decision Review Officer (DRO), the issue was 
characterized as whether new and material evidence had been 
received to reopen claim for service connection for a right 
eye condition, in the Statement of the Case issued in 
December 2002.

The veteran presented oral testimony at a Travel Board 
hearing in December 2003 before the undersigned Veterans Law 
Judge.  A copy of the hearing transcript was attached to the 
claims file.  

As discussed below, the issue of entitlement to service 
connection for a right eye disability is reopened.  Further 
development is needed, however, and this issue is being 
REMANDED to the ROIC via the Veterans Benefits Administration 
Appeals Management Center (VBA AMC) in Washington, D.C.  VA 
will provide notification if further action is required on 
the part of the appellant.  


FINDINGS OF FACT

1.  In a December 1976 rating decision, the then Philadelphia 
regional office (RO) denied entitlement to service connection 
for any eye disability.  The veteran was notified of his 
appellate rights, and did not appeal the decision.

2.  Evidence received since the December 1976 RO decision is 
new and bears directly and substantially on the matters under 
consideration, and is so significant that it must be 
considered in order to fairly decide the claim for 
entitlement to service connection for a right eye disability.


CONCLUSIONS OF LAW

1.  The December 1976 RO decision was final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003); 
38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1976).

2.  The evidence received subsequent to the December 1976 
rating decision is new and material, and the claim of 
entitlement to service connection for a right eye disability 
is reopened.  38 U.S.C.A. §§ 5103, 5104, 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156(a) (2001), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. § 3.159(b).  Here, 
the RO notified the veteran of the evidence needed to 
substantiate his claim as well as VA's duty to assist in 
obtaining evidence.  Given the favorable outcome below, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).    

The veteran contends that the evidence he submitted is new 
and material, warranting reopening and a grant of his claim 
for entitlement to service connection for disc disease of the 
lumbar spine.  

The RO, in a December 1976 rating decision, denied 
entitlement to service connection for any eye disability.  A 
January 1997 letter notified of the veteran of the decision 
and his procedural and appellate rights.  The veteran did not 
appeal.  

Prior unappealed decisions of the RO are final, under both 
current law and the law in effect at the time of the 1976 
decision..  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2003); 38 U.S.C. § 4005(c) (1976); 
38 C.F.R. §§ 3.104, 19.118, 19.153 (1976).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  38 U.S.C.A. 
§ 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App 145 
(1991).  When determining whether additional evidence is new 
and material, VA must determine whether such evidence has 
been presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108. 

The Board notes that the regulations were amended to define 
"new" as not previously submitted and "material" as 
related to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  However, the amended 
regulations are effective prospectively for claims filed on 
or after August 29, 2001, and are therefore not applicable in 
this case, as the veteran's claim to reopen was filed prior 
to August 29, 2001.  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

The VCAA, discussed above, expressly provided that "[n] 
othing in this section shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in section 5108 of this title."  38 U.S.C.A. § 
5103A(f) (West 2002).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration 
which is neither cumulative nor redundant and which, by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998).  Evidence 
that is solely cumulative or repetitious in character will 
not serve as a basis for reconsideration of a previous 
decision.  Moreover, Hodge stressed that under the regulation 
new evidence could be material if that evidence provided "a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge, supra at 1363.

The evidence received subsequent to the previous final 
decision is presumed credible for the purposes of reopening 
the veteran's claim, unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the 
Court held the Board must first determine whether the 
appellant has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to 
evaluate the merits of the claim, but only after ensuring 
that VA's duty to assist has been fulfilled.  See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Evidence of record at the time of the December 1976 rating 
decision included the veteran's claim, DD Form 214, and 
service medical records.  

Service medical records show that, at the pre-induction 
examination in March 1968, the veteran reported eye trouble.  
He stated that he had been refused employment in the 
preceding year because he had only one good eye.  The 
examiner commented that the veteran had refractive error, E-
2.  In July 1969 an ophthalmology consultation was requested.  
The veteran had an E-3 profile for defective binocular vision 
with appropriate duty limitations.  He claimed that the 
visual acuity in his poor eye was worse than 20/400, and 
under the standards for induction, meant that he was 
ineligible for induction at the time.  He believed that he 
should not be in the service.  The examiner noted the veteran 
had a "variable L of ET at near".  The fundus was within 
normal limits bilaterally.  The impression was esotropia with 
"2º" amblyopia of the right eye.  Under the applicable 
provisions, he was not eligible to be discharged from 
service.  He already had a P-3 profile.  

At the separation examination in January 1971 the veteran 
reported eye trouble.  He stated that when he entered service 
he had a "2 profile" for eyes and at the time of the 
examination he had a "3 profile" .  He claimed that his 
vision in one eye went from 400 to 800.  The examiner noted 
progressive myopia.  The clinical evaluation was normal for 
eyes.  His distant vision on the right was 20/100 corrected 
to 20/100, and on the left was 20/40 corrected to 20/20.  

In the December 1976 decision, the RO denied the claim on the 
basis that as there was no evidence of an eye operation 
during service (which the veteran asserted had occurred), and 
no evidence to show that the veteran's eye condition was 
other than natural progression.

In February 2001, the veteran claimed service connection for 
a right eye disability that began in February 1969.  The 
veteran wrote in a letter received in June 2001 that his 
right eye was good upon entrance into service, and that he 
had a problem with his right eye after basic training that 
required surgery.  Subsequently, there was a Medical Board 
determination.  The RO notified him in a June 2001 letter 
that his claim had been previously denied and that new and 
material evidence was necessary to reopen his claim.  

In an August 2001 rating decision, of which the veteran was 
notified in August 2001, the RO reopened the veteran's claim 
but found the evidence continued to show that his condition 
was not incurred in or aggravated by military service.  
Entitlement to service connection remained denied.  His eye 
disorder was characterized as a constitutional/developmental 
abnormality.  

In an authorization form for release of information to the RO 
(VA Form 21-4142) received from the veteran in September 
2001, he claimed having undergone eye surgery at Fort Knox or 
Fort Monmouth in 1969, and also said he had been before a 
Medical Board at the Pentagon in 1970.  He stated that he 
entered service with no eye restriction or problems, had eye 
surgery in service, and was examined at the Pentagon by a 
Medical Board after which, due to his eye condition, his 
orders were changed from Vietnam to Korea, a noncombat 
situation.  The veteran submitted a statement in February 
2002 with essentially the same information, although noting 
that in basic training he had an eye problem resulting from 
activities on the rifle range.  

In a February 2002 rating decision the RO determined that no 
new and material evidence had been submitted.  Evidence 
reviewed included service medical records, the August 2001 
rating decision and notification letter, a VA Form 21-4142 
received from the veteran in September 2001, a VA letter to 
the veteran in October 2001, and the veteran's letter 
received in February 2002.

He requested review by a Decision Review Officer (DRO).  The 
veteran was requested to specify the month in which the eye 
surgery was performed and the unit to which he was assigned 
at the time.  When his reply was received, the RO was to 
request clinical records of any such hospitalization.  The 
veteran replied that the information was all in VA medical 
records between 1969 and 1971.  

The RO wrote to the Chief, Medical Information Section, VA 
Medical Center, Philadelphia, PA, on several occasions 
requesting outpatient treatment records for the veteran from 
1969 through 1971.  A reply indicated that no record or 
indication of treatment for the period of 1969 to 1974 was 
found; however, the search did result in finding a retired 
envelope containing treatment notes ranging from 1975 to 
1982.  The response indicated that a copy of the documents 
found were enclosed.  

In his substantive appeal, the veteran claims that he had eye 
surgery after basic training because of fragments from the 
rifle range, and other things.  

The veteran contends that if he had a right eye disorder 
prior to service, then the increase in disability was due to 
aggravation.  He requests that a medical opinion be obtained 
with a specific finding as to whether the increase in 
disability was due to aggravation or to the natural progress 
of the disease.

At his December 2003 hearing, the veteran testified as to the 
eye problems he had in service, including feeling like 
something was in his eye after being at the rifle range and 
after he had eye surgery, the type of eye surgery he had in 
service at Fort Monmouth, New Jersey, and described appearing 
before a Medical Board at the Pentagon.  He testified that 
during the 13 months he served in Korea his right eye still 
bothered him, but he just let it and did not seek medical 
attention.  He testified that his service medical records 
should contain the record of eye surgery and the Medical 
Board evaluation.  After the surgery he essentially had just 
occasionally seen optometrists for eyeglasses.  He testified 
that his eye condition was aggravated in service.  

Approximately a week after the hearing, the veteran submitted 
a December 2003 letter from P.J.M., D.O., a private eye 
physician and surgeon, who had examined the veteran for 
ocular evaluation to document his vision status of the right 
eye.  The history noted ocular deviation with poor vision of 
the right eye, and that the veteran had undergone surgery to 
straighten the eye with possible foreign body removal while 
in the service years earlier.  The clinical findings were 
reported.  The impression was strabismic amblyopia of the 
right eye, vision distortion, and exposure keratitis.  

Following review of the evidence submitted subsequent to the 
December 1976 rating decision, the Board finds there is 
evidence showing that the veteran has a current diagnosis of 
strabismic amblyopia of the right eye and vision distortion, 
with reported history of aggravation and an injury in 
service, and misplaced service medical records.  In 
statements and testimony including his December 2003 hearing, 
the veteran has testified as to aggravation of a right eye 
disorder in service and possibly a foreign body entering his 
right eye in service, and the treatment he received.  Such 
evidence, presumed credible in considering whether to reopen 
the claim, bears substantially upon the specific matters 
under consideration and, in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Consequently, the claim of service connection for a right eye 
disability is reopened.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a right eye 
disability, and to this extent, the appeal is granted.  


REMAND

As noted above, the Board has determined that there is new 
and material evidence to reopen the veteran's claim for 
entitlement to service connection for a right eye disability.  
Further development of evidence is necessary to decide this 
claim.  

The veteran asserts that there are missing service medical 
records.  He testified that he underwent an operation on his 
right eye in service, and has claimed that the operation took 
place in September 1968 or February 1969.  He further 
testified that he appeared before a Medical Board at the 
Pentagon in 1969, at which time his medical profile was 
changed from a 2 to a 3 and his orders were changed because, 
due to an eye disability, he was not to be in a combat 
situation.  

The veteran earlier responded to a request for identifying 
information regarding treatment in service by stating that 
the information was in VA medical records between 1969 and 
1971.  This led to a request for VA treatment records during 
the period the veteran was in service, which resulted in a 
negative reply.  Another request for identifying information 
for treatment in service should be made. 

The Board notes that, in reply to a request for records, the 
Chief of the Health Information Section at the VA Medical 
Center in Philadelphia indicated that no record or indication 
of treatment for the period of 1969 to 1974 was found; 
however, the search did result in finding a retired envelope 
containing treatment notes ranging from 1975 to 1982.  
Although the response noted that a copy of the documents 
found were enclosed, there is no indication that such 
documents were received at the RO and attached to the claims 
file.  

VA's duty to assist the veteran includes obtaining medical 
records, and to provide a medical examination or obtain a 
medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2003).  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent.  A record of his notification 
must be incorporated into the claims file. 

2.  The RO should request that the veteran 
furnish specific information as to the unit 
to which he was assigned at the time of his 
eye surgery claimed as performed in 
September 1968 and February 1969.  

3.  After allowing the veteran a reasonable 
time to respond, the RO should contact the 
National Personnel Records Center (NPRC) for 
additional service medical records, to 
include a specific request for 
hospitalization records from Fort Monmouth, 
New Jersey, for surgery in September 1968 
and February 1969.  The request should 
include any specific identifying information 
regarding this treatment provided by the 
veteran.  A negative reply should be 
requested.  If such record is unavailable 
through NPRC, the RO should request the 
record directly from the hospital at Fort 
Monmouth, New Jersey.  A negative reply 
should be requested.  If such record is 
unavailable, the veteran should be notified 
and documentation placed in the claims file.

4.  The RO should also request that the 
veteran specify the month, or a three-month 
period, within which the claimed Medical 
Board proceeding at the Pentagon took place.  
After allowing the veteran a reasonable time 
to respond, the RO should contact the NPRC 
for report of a Medical Board proceeding at 
the Pentagon, to include any additional 
identifying information provided by the 
veteran.  

5.  The RO should request medical treatment 
records from the Medical Information Section 
of the VA Medical Center in Philadelphia, 
for the period from 1975 to 1982, that were 
found in a prior search for records for the 
veteran.  (See undated letter from the Chief 
of the Health Information Section at the 
Philadelphia VAMC in response to a request 
from the RO dated in October 2002.)  

6.  After completing the foregoing action to 
the extent possible, the RO should schedule 
the veteran for an eye examination to 
determine the nature and etiology of any 
current right eye disability.  The claims 
file must be made available to the examiner 
and the examiner should state that the 
claims file was reviewed.  The examination 
should include any special diagnostic tests 
that are deemed necessary for an accurate 
assessment.  The examiner(s) must express an 
opinion as to the following:

(a) What is the diagnosis of the 
veteran's current right eye 
disability(ies)? Is any diagnosed eye 
disability a congenital or developmental 
defect?

(b) Is it at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that any right eye 
disorder(s) found on examination is 
(are) etiologically or causally related 
to any incident of military service 
origin?

(c)  If it is determined that a right 
eye disability pre-existed service, the 
examiner should express an opinion as to 
whether there was a permanent increase 
in disability (i.e., not merely 
temporary flare-ups) during service, and 
whether the underlying condition, as 
contrasted with symptoms, worsened.  If 
so, was the increase due to (1) 
aggravation in service or (2) natural 
progression of the disability?  

(d)  If medical evidence is secured that 
shows the veteran had an operation on 
his right eye in service, the examiner 
should express an opinion as to whether 
the surgical treatment in service had 
the effect of ameliorating an eye 
condition which existed before entry 
into service.  If so, the examiner 
should comment as to whether a right eye 
disorder was otherwise aggravated by 
service.  

7.  After undertaking any other development 
deemed essential in addition to that 
specified above, the RO should re-adjudicate 
the veteran's claim.  If any benefit sought 
on appeal remains denied, the veteran should 
be provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



